In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00058-CR



           LORI ELIZABETH HILL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 82nd District Court
                 Falls County, Texas
                Trial Court No. 9475




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION
        Lori Elizabeth Hill has filed a motion to dismiss this appeal.1 The motion was signed by

both Hill and her appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

        Accordingly, we dismiss this appeal.




                                                       Josh R. Morriss, III
                                                       Chief Justice


Date Submitted:          June 13, 2016
Date Decided:            June 14, 2016

Do Not Publish




1
 Originally appealed to the Tenth Court of Appeals in Waco, this case ws transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
follow the precedent of the Tenth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                      2